IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


VAMSIDHAR VURIMINDI,            : No. 16 EAP 2018
                                :
              Appellant         :
                                :
                                :
         v.                     :
                                :
                                :
PENNSYLVANIA BOARD OF PROBATION :
AND PAROLE,                     :
                                :
              Appellee


                                   ORDER



PER CURIAM

    AND NOW, this 15th day of October, 2018, the Motion to Dismiss for Mootness is

GRANTED.